Citation Nr: 0216664	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus (flat feet).  

2.  Entitlement to service connection for pes planus (flat 
feet).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1988 to January 1992 and from March 1993 to March 1997.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2002, the veteran appeared before the 
undersigned Member of the Board at the RO and gave testimony 
in support of his claim.  


FINDINGS OF FACT

1.  An unappealed rating action in April 1997, denied 
entitlement to service connection for flat feet.  

2.  Evidence submitted since the April 1997, decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran clearly and unmistakably entered active 
service with preexisting flat feet.   

4.  The veteran's preexisting flat feet reasonably worsened 
or increased in severity during service.  



CONCLUSIONS OF LAW

1.  The veteran has presented new and material evidence since 
the April 1997 rating decision, which denied service 
connection for flat feet, and the veteran's claim for service 
connection for that disorder is reopened.  38 U.S.C.A. §§ 
5103A, 5107(b), 5108, 7104 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.156(a), 20.1105 
(2002).  

2.  A preexisting flat feet disability was aggravated during 
service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102 and 
3.159); 38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran essentially contends that new and material 
evidence has been submitted to reopen a claim for service 
connection for flat feet, and that the claim should be 
granted.  He maintains that his flat feet were permanently 
aggravated by service.  

Service connection for flat feet was denied by the RO in 
April 1997.  The RO determined that the veteran's flat feet 
disability preexisted service and was not aggravated thereby.  
The evidence of record consisted of service medical records, 
and a VA examination report.  The service records noted 
moderately flat feet on entrance in September 1987, and 
treatment during service for foot pain in 1988.  At 
separation in 1991, pes planus, asymptomatic was diagnosed.  

On VA examination in March 1992, both feet were noted to be 
moderately flat.  The veteran complained of pain in both feet 
on running and walking long distances.  Moderate pes planus 
with metatarsalgia was diagnosed.  On re-entrance into 
service examination in December 1992, the veteran reported 
having foot trouble, and provided a history of treatment with 
the use of orthotics.  In January 1993, the RO denied service 
connection for flat feet, and informed the veteran in 
February 1993.  He did not timely disagree, and the decision 
became final.  In March 1993, the veteran re-entered service.  
At separation in November 1996, he reported having foot 
trouble.  The examiner found that the veteran had foot 
trouble caused by running and road marching.  

In March 1997, the veteran attempted to reopen his claim.  By 
a rating action in April 1997, the RO denied service 
connection for flat feet.  The veteran disagreed with the 
determination that same month, and a statement of the case 
was issued in May 1997.  The veteran did not timely perfect 
the appeal.  Thus, the April 1997 determination became final.  
See 38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2002); Person v. Brown 5 Vet. App. 449, 450 
(1993).  

A final decision under the provisions of 38 U.S.C.A. § 
7105(c) cannot be reopened and reconsidered by the VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, the VA must reopen 
a previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The medical evidence consists of two medical 
narratives from a private examiner, as well as testimony 
presented at a hearing at the RO in October 1999, and before 
the undersigned Member of the Board in September 2002.  

The Board finds that, the some of the evidence submitted 
since the April 1997 rating decision is new in that it was 
not previously of record, and also material to the veteran's 
claim of service connection.  This is because the evidence 
contains an opinion concerning aggravation of his pes planus 
in service.  Specifically, the private examiner opined in a 
September 2002 medical narrative that the veteran had a 
bilateral foot disability that was aggravated by service.  
This evidence is new and material to the claim.  Thus the 
veteran's claim is reopened and will be considered on a de 
novo basis.  

Entitlement to Service Connection

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, and a 
statement of the case of the evidence necessary to 
substantiate his claim.  Further, since the Board has 
determined that the evidence of record is sufficient to make 
a favorable determination on the issues of whether new and 
material evidence has been received and on the grant of 
service connection, the Board finds that further development 
is not necessary.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service. 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306- 307 
(1993).  

Upon review, the Board finds that the evidence reasonably 
supports the veteran's claim for service connection for pes 
planus.  The record shows that the veteran reported a history 
of flat feet, which was noted on service entrance 
examinations.  In addition, the veteran has testified that 
his pes planus pre-existed service.  He maintains that the 
disability worsened due to service.  Thus the record shows a 
pre-service disability, and the presumption of soundness is 
rebutted by evidence of the veteran's preexisting injury.  
Accordingly, the Board finds that the veteran's disorder 
clearly and unmistakably preexisted service given 
documentation at service entrance and history, as well as the 
veteran's contentions.  Having found that the veteran's pes 
planus preexisted service, the Board must now determine 
whether the veteran's pes planus was aggravated by his 
service.  

Having weighed the evidence in this case, the Board finds 
that it reasonably supports a finding that service connection 
is warranted.  It is noted that the veteran did have 
complaints of foot pain in service with a pre-service history 
of pes planus, and that he currently has had continuous 
complaints of foot pain after service.  The case then turns 
on whether the inservice complaints and those immediately 
after service represented aggravation of the preservice 
disability related to his current disability, and this 
requires a medical determination.  

The veteran's November 1996 separation examination report 
notes foot trouble due to running and road marching.  In 
addition, the veteran has submitted an opinion from his 
private examiner regarding his pes planus.  In a September 
2002 Medical Narrative, the examiner noted that the veteran 
was seen that month complaining of painful symptomatic 
arches, heels, and the inside of the legs of both feet and 
lower extremities.  Pain to palpation of the plantar fascia 
was found as well as during ambulation.  X-rays were 
discussed.  The examiner opined that extended marching and 
running would exacerbate the veteran's condition leading not 
only to soft tissue injury to the plantar fascia and 
posterior tendon, but lead to the accelerated development of 
deformity of degenerative joint disease of the mid tarsus and 
infracalcaneal exostosis.  The diagnosis was plantar 
fasciitis, and posterior tibial tendonitis, bilateral.  An 
orthotic device was recommended.  In a Medical Narrative 
dated one day later in September 2002, the examiner 
reiterated his findings and also stated that it was obvious 
that the veteran's previous duties in the military requiring 
extended marching and running have more likely than not 
exacerbated the veteran's condition leading not only to soft 
tissue injury to the plantar fascia and posterior tibial 
tendon, but led to the accelerated development of deformity 
of degenerative joint disease of the mid tarsus and 
infracalcaneal exostosis.  

The Board finds that when looking at the evidence in its 
totality, it reasonably supports a finding that the veteran's 
pes planus was aggravated during his military service.  He 
was treated during service for foot complaints and was also 
complained of foot pain shortly after service.  A service 
medical examiner and a private examiner have related an 
increase in his disability to running and marching in 
military service.  There is nothing in the record to 
contradict this finding.   

An increase in disability must consist of worsening of the 
permanent disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, No. 01-7029 (Fed. Cir. Jan. 
11, 2002).  Here, the evidence suggests that the veteran's 
pes planus was permanently worsened as a result of his 
service.  As such, service connection is warranted.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for pes planus is reopened.  

Service connection for pes planus is granted.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals      

                                                         
CONTINUED ON THE NEXT PAGE

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

